DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al US 2019/0311743(hereinafter Shen) in view of Lewis et al US 2018/0052851(hereinafter Lewis).

	Regarding claim1, Shen teaches a method for video processing, comprising: determining preselected videos associated with a query text paragraph in a plurality of videos according to paragraph information of the query text paragraph and video information of the plurality of videos in a video library([0050], search engine module  enables the system to identify video content in the content database based on entered script/portion of script or  sentence or paragraph) but does not teach  determining a target video in the preselected videos according to video frame information of the preselected videos and sentence information of the query text paragraph.
([0062], describes that a first query results provides the user a list of video matching the query. Once the user seeing the list user enters a second query to refine the first list of video).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shen using the method of refining the first query result as in Lewis such that the final list of video content represent the accurate representation of the user interest.

Regarding claim21, Shen teaches an electronic device, comprising: a processor; and a memory configured to store processor-executable instructions(see fig. 1), wherein the processor is configured to: determining preselected videos associated with a query text paragraph in a plurality of videos according to paragraph information of the query text paragraph and video information of the plurality of videos in a video library([0050], search engine module  enables the system to identify video content in the content database based on entered script/portion of script or  sentence or paragraph) but does not teach  determining a target video in the preselected videos according to video frame information of the preselected videos and sentence information of the query text paragraph.
Lewis teaches determining a target video in the preselected videos according to video frame information of the preselected videos and sentence information of the query text ([0062], describes that a first query results provides the user a list of video matching the query. Once the user seeing the list user enters a second query to refine the first list of video).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shen using the method of refining the first query result as in Lewis such that the final list of video content represent the accurate representation of the user interest.
Claim22 is rejected for similar reason as described in claim21 above.
Allowable Subject Matter
Claims 2-10, 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484